Exhibit 1.1 NEW YORK MORTGAGE TRUST, INC. 3,000,000 Shares of 7.75% Series B Cumulative Redeemable Preferred Stock 1 UNDERWRITING AGREEMENT May 28, 2013 Citigroup Global Markets Inc. 388 Greenwich Street New York, New York 10013 Keefe, Bruyette & Woods, Inc. 787 Seventh Avenue, 4th Floor New York, New York 10019 As Representatives of the Several Underwriters named in ScheduleI attached hereto Ladies and Gentlemen: New York Mortgage Trust, Inc., a Maryland corporation (the “ Company ”), proposes to issue and sell, subject to the conditions hereinafter stated, to the several Underwriters named in ScheduleI attached hereto (the “ Underwriters ”) an aggregate of 3,000,000 shares (the “ Firm Securities ”) of its 7.75% Series B Cumulative Redeemable Preferred Stock, liquidation preference $25.00 per share (the “ Series B Stock ”), a series of the Company’s preferred stock, $0.01 par value per share (“ Preferred Stock ”), pursuant to and in accordance with the terms and conditions of this underwriting agreement (this “ Agreement ”) in connection with the public offering (the “ Offering ”) and sale of such Firm Securities. Citigroup Global Markets Inc. and Keefe, Bruyette & Woods, Inc. shall act as the representatives (the “ Representatives ”) of the several Underwriters. In addition, the Company proposes to issue and sell to the Underwriters, upon the terms and conditions set forth in Section 3 hereof, an aggregate of up to 450,000 additional shares of Series B Stock (“ Optional Securities ”).The Firm Securities and the Optional Securities are, collectively, hereinafter called the “ Securities .” This is to confirm the agreement concerning the purchase of the Securities from the Company by the Underwriters. 1. Representations and Warranties of the Company. The Company represents and warrants to, and agrees with, each Underwriter that: 1 Not including option to purchase the Optional Securities. (a)The Company has prepared and filed with the Securities and Exchange Commission (the “ Commission ”) a registration statement on FormS-3 (File No. 333-186017) (the “ Shelf Registration Statement ”) under the Securities Act of 1933, as amended (the “ Securities Act ” or “ Act ”), and the rules and regulations (the “ Rules and Regulations ”) of the Commission thereunder, and such amendments to such registration statement as may have been required to the date of this Agreement.The Shelf Registration Statement was declared effective by the Commission on January 28, 2013. The Shelf Registration Statement at any given time, including amendments thereto to such time, the exhibits and any schedules thereto at such time, the documents incorporated by reference therein pursuant to Item12 of FormS-3 under the Securities Act at such time and the documents and information otherwise deemed to be a part thereof or included therein by Rule430B under the Securities Act (the “ Rule430B Information ”) or otherwise pursuant to the Rules and Regulations at such time are collectively herein called the “ Registration Statement .” The Shelf Registration Statement includes a base prospectus dated January 22, 2013 (the “ Base Prospectus ”).Each preliminary prospectus supplement to the Base Prospectus (including the Base Prospectus as so supplemented) that describes the Securities and the offering thereof, that omitted the Rule430B Information and that was used prior to the filing of the final prospectus supplement referred to in the following sentence is herein called a “ Preliminary Prospectus .”Promptly after execution and delivery of this Agreement, the Company will prepare and file with the Commission a final prospectus supplement to the Base Prospectus relating to the Securities and the offering thereof in accordance with the provisions Rule430B and Rule424(b) of the Rules and Regulations.Such final supplemental form of prospectus (including the Base Prospectus as so supplemented), in the form filed with the Commission pursuant to Rule424(b), is herein called the “ Prospectus .”Any reference herein to the Base Prospectus, any Preliminary Prospectus or the Prospectus shall be deemed to include the documents incorporated by reference therein pursuant to Item12 of FormS-3 under the Securities Act as of the date of such prospectus. For purposes of this Agreement, all references to the Registration Statement, the Base Prospectus, any Preliminary Prospectus, the Prospectus or any amendment or supplement to any of the foregoing shall be deemed to include the copy filed with the Commission pursuant to its Electronic Data Gathering, Analysis and Retrieval System (“
